DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response filed 10/12/2022 has been entered. Claims 1-30 are pending with claims 1-9 and 19-22 being withdrawn from further consideration as being drawn to a nonelected invention and claims 23-30 being currently added. Claims 10-18 and 23-30 are currently being examined.
Response to Amendment
The amendments to the claim (including the newly added claims) appear to have created issues wherein various 112 issues create conflict when viewing claim 10 along with a dependent claim. Further, some of the newly added claims do not appear to be supported by the drawings.
Although the examiner does not find that the amendment to claim 10 has overcome the rejection, the examiner finds that some of the newly added claims might contain allowable subject matter if the 112 issues are resolved 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aperture widths recited in claim 27 must be must be shown/identified or the feature(s) canceled from the claim(s). No new matter should be entered.
It appears that claim 27 is based from the illustration of Fig. 12. However, first and second apertures appear to be oval or circular. Therefore, it is not clear what width dimension is being referred to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraphs [0070] and [0071] (of the published application) appear to be conflicting. Paragraph [0071] refers to apertures 184 as being slots while Fig. 12 illustrates ovals or circles.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 11 recites “wherein the sample collector has a second-cross section”. Amended claim 10 now recites a first and a second sample collector. Therefore, this recitation is indefinite as it is unclear as to which sample collector cross-sectional are is being compared. 
Claim 25 recites “wherein the sample outlet is covered by the cylindrical body”. It is not understood how the recited outlet can function if it is covered by the recited cylindrical body.
Claim 27 appears to describe an embodiment illustrated by Fig. 12. Claim 27 recites widths of the apertures; however, the first and second apertures appear to be ovals or circles. It is unclear and therefore indefinite as to what dimensions (widths) are being referred to. It is noted that in paragraph [0071] (published application), the apertures are allowed to be different shapes. It should be noted that if this claim refers to shapes different than what is illustrated in Fig. 12, another figure would be required to support this claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 26-29 appear to be directed to an embodiment illustrated in Fig. 12. Claim 10 (from which claims 26-29 depend), lines 10-12 recite “wherein the central recess of the cylindrical body has a first cross-section having a first area, wherein the sample collector has a second-cross section having a second area, wherein the second area is less than the first area”. When comparing Figures 2 and 12, it appears that it would be possible to select  first and second cross section wherein the first area is not larger than the second are and thus be in conflict with claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

As best understood by the examiner, it appears that the combination of claim 26 and 27 would create allowable subject matter. However, such cannot be conclusively determined until the 112 issues are resolved.
It should be noted that there are no art rejections directed at claims 25-29, However, such should not be taken as an indication of allowable subject matter (see above).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10-12, 23-24, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greer (US 4059155).
Regarding claim 10: Greer discloses a wellbore gauge cutter apparatus comprising an uphole end 20, and a downhole end 28 (Figs 1-3; col.3, lines 57-67). Greer discloses a cylindrical body 26 defining a central recess 21 extending from a first end of the cylindrical body to a second end of the cylindrical body (Figs 1-3; col. 3, lines 57-67). Greer discloses a cutter blade 30 connected to the second end of the cylindrical body (Figs 1-3; col. 4, lines 23-24). Greer discloses a first and second sample collector permeable to fluids, configured to retain particles, and that the sample collector is arranged in the central recess of the cylindrical body (Figs 1-3; col. 4, lines 44-55). Greer discloses that the central recess of the cylindrical body has a first cross-section having a first area, that the sample collector has a second-cross section having a second area, and that the second area is less than the first area (Figs 1-3). 
Regarding claim 11: Greer discloses that the cylindrical body comprises a first beam extending from the first end of the cylindrical body to a connector (Figs. 1-3). 
Regarding claim 12: Greer discloses that the cylindrical body comprises a second beam extending from the first end of the cylindrical body to a connector, that the first beam and second beam define an inlet, and that the inlet is in fluid communication the central recess of the cylindrical body (Figs. 1-3 - the various flow ways 22, 24, 44 define the recited beams). 
Regarding claim 23: Greer discloses that the second sample collector comprises a sample inlet (Fig. 3). 
Regarding claim 24: Greer discloses that the second sample collector comprises a sample outlet (Fig. 3). 
Regarding claim 30: Greer discloses that the first sample collector is mounted to the cylindrical body (Figs. 1-3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 4059155) in view of Pelletier et al. (US 20200003053).
Greer discloses the invention substantially as claimed and as discussed above.
Regarding claim 13: Greer is silent regarding the size of the sample collector and does not explicitly disclose that the sample collector has a volume of about 0.3 liters to about 1 liter. Pelletier discloses that a sample chamber may have any suitable volume including a volume of about 0.5 liters to about 2 liters or about one liter ([0018]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected an appropriate sample chamber size of about 0.3 liters to about 1 liter as taught by Pelletier. As both Greer and Pelletier are concerned with sample chambers that can hold suitable quantities, as Greer is silent regarding any particular size, and as selecting particular sized sample chambers is very well-known in the art, it would have been within routine skill to have configured the collector of Greer to be about 0.3 liters to about 1 liter. Such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 4059155), alone.
Greer discloses the invention substantially as claimed and as discussed above.
Regarding claim 14: Greer does not use the term membrane and thus does not explicitly disclose that the sampling collector comprises a membrane permeable to fluids. However, Greer provides fluid pathways (44 and central bore) that allow for fluid flow in either direction and provide for debris catching. The examiner finds that such a structure would be equivalent to the recited membrane as the claim does not provide any further clarification of the elements of the recited membrane. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have understood that Greer discloses a fluid membrane permeable membrane that retains particles in the sampling collector. Such a configuration and understanding would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 15: Greer discloses that the sampling collector is releasable from the cylindrical body (Figs. 1-3 - the various subs containing the sample collector are threadedly attached and therefore removable). 
Regarding claim 16: Greer discloses that the sample collector is annularly shaped (Figs. 2-3). 
Regarding claim 17: Greer discloses that the first cross-section is circular (Figs. 1-3). 
Regarding claim 18: Greer discloses that the cutter blade is a gauge cutter (Figs. 1-3; col. 6, lines 39-48). 
Response to Arguments
Applicants’ amendments and arguments, filed 10/12/2022, with respect to the previous rejections of claims 10-18 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments appear directed at newly introduced amendments which are addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
11/18/2022